Citation Nr: 1625968	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for squamous cell carcinoma of the right vocal cord.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hypothyroidism.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hoarseness.

4.  Entitlement to a disability rating in excess of 30 percent for residuals of carcinoma of the larynx, salivary glands impairment.

5.  Entitlement to a compensable initial rating for bilateral hearing loss.

6.  Entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2012 and July 2012 by the Department of Veterans Affairs (VA) Office (RO) in Buffalo, New York.

In a February 2015 decision, the Board denied the claims for entitlement to a compensable disability rating for squamous cell carcinoma of the right vocal cord, entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hypothyroidism, and entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hoarseness.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) dated in February 2016, the Court, in a February 2016 Order, vacated the Board's February 2015 decision with regard to the aforementioned claims and remanded the matter to the Board.  The Court also noted that a TDIU claim had been inferred and should be addressed and the claim for entitlement to a disability rating in excess of 30 percent for residuals of carcinoma of the larynx, salivary glands should have also been included. Additionally, the Board remanded the claim for entitlement to an initial rating for bilateral hearing loss in the February 2015 decision.  That issue has also returned for appellate review.  

The issues of entitlement to a disability rating in excess of 30 percent for residuals of carcinoma of the larynx, salivary glands impairment, entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hypothyroidism, and entitlement to TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's squamous cell carcinoma of the right vocal cord has not reoccurred and has not required therapeutic procedures since his endoscopic surgery and radiation therapy completed in the summer of 2002.

2.  The Veteran's residuals of carcinoma of the larynx includes adverse symptomatology that equates to hoarseness, dry mouth and throat, excessive thirst, coughing, and difficulty swallowing, as well as thickening of the vocal cords.

3.  Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level IV hearing impairment in the right ear and no worse than Level II in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for squamous cell carcinoma of the right vocal cord have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6819 (2015).

2.  The criteria for a disability rating of 30 percent, but no greater, for carcinoma of the larynx, hoarseness, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6516 (2015). 

3.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA and private medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law. 

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I.  Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.


I.  Squamous Cell Carcinoma of the Larynx and Residuals

Squamous Cell Carcinoma of the Right Vocal Cord VA examination reports dated in September 2008 and July 2010 reflect the Veteran's history of squamous cell carcinoma of the right vocal cord diagnosed in 2002.  He had endoscopic excision of the nodes and underwent 36 radiation treatments in the summer of 2002.  He has been in remission since that time; however, he has residual chronic laryngitis and dysphonia, dry mouth and pharynx, and post radiation hypothyroidism.

The Veteran's carcinoma of the larynx is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819, which governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Here, a review of the medical evidence of record does not show that the Veteran's squamous cell carcinoma of the right vocal cord has reoccurred since 2002.  Moreover, the record does not show that therapeutic procedures for the Veteran's laryngeal cancer have restarted since his radiation therapy completed in the summer of 2002.  Therefore, the Board finds that the claim for a compensable disability rating for squamous cell carcinoma of the right vocal cord must be denied under 38 C.F.R. § 4.97, Diagnostic Code 6819.

As noted above, a Note to Diagnostic Code 6819 specifies that, if there has been no local recurrence or metastasis, VA is to rate the Veteran's laryngeal cancer based on its residuals.  38 C.F.R. § 4.97.  Accordingly, he is currently evaluated based on salivary glands impairment, hoarseness, and hypothyroidism as residuals of squamous cell carcinoma of the right vocal cord.  The Veteran's claims for residuals of carcinoma of the larynx, including hypothyroidism and salivary glands impairment, will be addressed in the remand below.

With regard to the Veteran's claim for entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hoarseness, the Board notes that Diagnostic Code 6516 provides a 10 percent rating for chronic laryngitis when there is hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is provided for chronic laryngitis with hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97.

The Veteran underwent a VA examination in July 2010.  He presented with a history of squamous cell carcinoma of the right vocal fold treated by endoscopic excision and radiation therapy in 2002 with residual chronic laryngitis and dysphonia, dry mouth and pharynx, and post radiation hypothyroidism.  He denied coughing while awake but his wife reported recurrent coughing during sleep.  He reported experiencing dysphagia for solid food but not liquids, regurgitation of undigested food, gastroesophageal reflux disease for which he took Protonix.  He only infrequently experienced heartburn, indigestion or other reflux.  He also reported chronic dysphonia/hoarseness.  His voice was weak and he was unable to shout.  He reported that his voice fades during prolonged conversations.  He denied wheezing, stridor, globus sensation, hemoptysis, other choking, frequent throat clearing, vocal pain or vocal abuse/strain.

On physical examination, cranial and neck structure were unremarkable without adenopathy or mass.  Mucus membrane of oral cavity and oropharynx had slight moistness but without significant saliva being present.  Otherwise, the oral cavity, oral pharynx, hypopharynx and larynx were grossly normal, but with slightly thicker left vocal fold than right and dry mucosa.  Structures of the nasal pharynx, oral pharynx, hypopharynx, and larynx were normal.  The base of tongue, valleculae, epiglottis, false vocal cords, arytenoids, vocal folds appeared normal and vocal folds mobility was normal except for greater bulk in left vocal fold than in the right.  The assessments were laryngeal carcinoma, laryngitis sicca post radiation, and oral and pharyngeal sicca, post radiation.

In a September 2010 private evaluation report, the Veteran reported insatiable thirst and lack of saliva.  The examiner noted the Veteran was having some problems with fatigue.

October 2010 VA treatment reports reflect that the Veteran continued to experience persistent hoarseness of the voice and increased difficulty swallowing.

The Veteran underwent a VA thyroid and parathyroid conditions examination in May 2012.  The examiner indicated that the claims file was reviewed.  It was noted that the Veteran was diagnosed with squamous cell carcinoma of the right vocal cord in 2002 and underwent 36 radiation treatments and developed post-radiation hypothyroidism as a result, first diagnosed in February 2004.  Since that time, he has been taking hormone replacement therapy with Levothyroxine on a daily basis. In this regard, the examiner noted that continuous medication was required for control of the thyroid condition.  The examiner noted that the Veteran currently had post-radiation hypothyroidism, dysphonia, and dysphagia as residuals of neoplasm.

VA treatment records document the Veteran's periodic complaints and treatment for hoarseness, dry mouth and throat, excessive thirst, coughing, as well as difficulty swallowing.  During the July 2010 VA examination, on physical examination, the oral cavity, oral pharynx, hypopharynx and larynx were grossly normal, but with slightly thicker left vocal fold than right and dry mucosa.  Structures of the nasal pharynx, oral pharynx, hypopharynx, and larynx were normal.  The base of tongue, valleculae, epiglottis, false vocal cords, arytenoids, and vocal folds appeared normal and vocal folds mobility was normal except for greater bulk in left vocal fold than in the right.

Therefore the Board finds that a disability rating of 30 percent, but no greater, for hoarseness under Diagnostic Code 6516 is warranted because the record on appeal, including the July 2010 VA examination, notes objective evidence of thickening of the vocal folds, or vocal cords.  Specifically, it is noted that the Veteran has slightly thicker vocal folds on the left than on the right.  38 C.F.R. § 4.97, Diagnostic Code 6516.  This is the maximum benefit allowed for under Diagnostic Code 6516.

The Board has considered the Veteran's statements regarding the severity of his residuals of carcinoma of the larynx, hoarseness.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Indeed, the Board finds that the Veteran's residuals of carcinoma of the larynx, hoarseness is severe enough to warrant the maximum 30 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6516.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected residuals of carcinoma of the larynx, hoarseness.

The evidence shows that symptomatology associated with the Veteran's service-connected residuals of carcinoma of the larynx, hoarseness, more nearly approximates the schedular criteria associated with the higher 30 percent rating for the entire appeal period and therefore the Board grants the maximum 30 percent schedular rating for carcinoma of the larynx, hoarseness.

II.  Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2015), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2015).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85 (2015), Diagnostic Code 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.

In a June 2011 VA audiological examination, the Veteran exhibited the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
40
50
55
LEFT
10
20
35
50
55

The average puretone threshold decibel loss was 42.5dB in the right ear, and 40dB in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level II hearing acuity in the right ear and level II hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  It was noted that the Veteran's hearing loss condition had no significant effects on his occupation or his daily activities.

A January 2012 private audiological assessment revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
40
50
55
LEFT
10
20
35
50
55
The average puretone threshold decibel loss was 42.5 in the right ear and 40 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  

Finally, a June 2015 audiological assessment revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
45
55
60
LEFT
20
45
45
50
50

The average puretone threshold decibel loss, according to the air conduction test was 49 in the right ear and 48 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 72 percent in the right ear and of 88 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level IV hearing acuity in the right ear and level II hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation. The examiner noted that the Veteran's hearing loss disability affected his occupational and daily activities in that he has difficulty hearing in a crowded room.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Applying the findings of the June 2011, January 2012 and June 2015 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  As previously noted, the Veteran's hearing loss was manifested by an average puretone threshold of 42.5 dB in the right ear, and 40 dB in the left ear with a 88 percent speech discrimination in the right ear and 86 percent speech discrimination in the left ear in the June 2011 VA audiological examination.  He averaged a puretone threshold of 42.5 dB in the right ear and 40 dB in the left ear with 92 percent speech discrimination bilaterally, in the January 2012 VA examination.  In the June 2015 VA examination the Veteran's hearing loss was manifested by an average puretone threshold of 49 dB in the right ear and 48 dB in the left ear with 72 percent speech discrimination in the right ear and 88 percent speech discrimination in the left ear.  Reference to 38 C.F.R. § 4.85,  Table VI, shows his right ear hearing loss to be no more than a Level IV and his left ear hearing loss to be no more than a Level II in the three audiological examinations.  Such designations equate to a noncompensable evaluation for the entire appeal period.  See 38 C.F.R. § 4.85(f) (2015).

Therefore, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating.  Therefore, the claim for entitlement to an initial compensable rating must be denied.  

The Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. §§ 4.85 and 4.86 with respect to determining the severity of his service-connected bilateral hearing loss.

The evidence does not show that symptomatology associated with the Veteran's bilateral hearing loss more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned noncompensable rating is appropriate.

III. Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular ratings.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for the issue of residuals of carcinoma of the larynx, hoarseness, as the applicable symptomatology is contemplated by the schedular rating.  

The issue of total disability based on individual unemployability (TDIU) has been reasonably raised by the evidence of record and is addressed in the Remand section below.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.
The Board notes that an extraschedular rating for the Veteran's claim for residuals of carcinoma of the larynx, hypothyroidism, is addressed in the remand below, as is the claim for TDIU.  While the Veteran has noted that some of his individual claims are not adequately addressed by the schedular rating, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria under 38 C.F.R. § 4.97, Diagnostic Code 6516.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the herein assigned 30 percent rating for residuals of carcinoma of the larynx, hoarseness, or the currently assigned noncompensable rating for bilateral hearing loss.  As such, the benefit-of-the-doubt rule has been considered, and the claim for an increased rating of 30 percent, but no greater for residuals of carcinoma of the larynx, hoarseness, has been granted, and the claims for entitlement to a compensable rating for squamous cell carcinoma of the right vocal cord and entitlement to an initial compensable rating for bilateral hearing loss have been denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable disability rating for squamous cell carcinoma of the right vocal cord is denied.

A disability rating of 30 percent, but no greater, for residuals of carcinoma of the larynx, hoarseness, is granted, subject to the laws and regulations governing the award of monetary benefits. 

A compensable initial rating for bilateral hearing loss is denied.

REMAND

The Veteran's claims for entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hypothyroidism, entitlement to a disability rating in excess of 30 percent for residuals of carcinoma of the larynx, salivary glands impairment, and entitlement to a TDIU due to service-connected disabilities all require additional development and will therefore be remanded. 

The Veteran filed a Notice of Disagreement in August 2012 that was applicable, in pertinent part, to a January 2012 rating decision in which the RO granted an increased rating of 30 percent, but no greater, for residuals of carcinoma of the larynx (vocal cords), salivary glands impairment.  However, no statement of the case (SOC) was issued with regard to that claim.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As the record also does not indicate that a SOC has been issued, remand is required to do so.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a February 2016 JMR, the Court vacated and remanded the Board's decision regarding the issue of entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hypothyroidism, because the Board failed to appropriately address the issue of extraschedular consideration. 

In this regard, the Court noted that the Board failed to consider that the Veteran's main problem with regard to his residuals of carcinoma of the larynx, hypothyroidism, was that it gave him dry mouth that required so much liquid intake that it caused him to have hyponatremia, a condition that occurs when the level of sodium in your body is abnormally low.

In private treatment reports dated in June and July 2010, the Veteran complained of increased thirst and that as a result, he consumed an excessive amount of water per day.  He reported no sore throat but difficulty swallowing and a history of hypothyroidism.  It was noted that the reason for the Veteran's hyponatremia was due to his excessive amount of fluid intake and therefore is predominantly due to polydipsia.

In the July 2010 VA examination, the Veteran was most bothered by dry mouth and throat.  He experienced a need to drink water frequently and drank 5 to 6 quarts per day.  This was associated with, or contributed to, hyponatremia and resulted in him having to take salt tablets.  The dry mouth and throat often were associated with painful swallowing from lack of saliva.  He had neurogenic bladder and was seeing a nephrologist for hyponatremia.  

In the May 2012 VA examination it was noted that the Veteran had a history of hyponatremia attributable to the hypothyroid condition.  He had to decrease fluid intake and required blood draws every 1 to 2 weeks for monitoring.  He was hospitalized in 2008 and 2009 for severe and symptomatic hyponatremia.  He felt his mouth was always dry.

Schedular criteria for residuals of carcinoma of the larynx, hypothyroidism, does not address hyponatremia.  Therefore, the Board finds that extraschedular consideration should be considered with regard to the Veteran's claim.  The Board finds that the Veteran's claim for an increased rating, in excess of 10 percent, for service-connected residuals of carcinoma of the larynx, hypothyroidism, should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 3.321(b).

Finally, the Board notes that the request for a TDIU can be reasonably inferred from the record.  It was noted in the May 2012 VA examination that the Veteran retired in 2002 at the time of his cancer diagnosis.  The Veteran reported that he did not have the energy or ability to perform his job as he did in the past.  The examiner determined that the Veteran's inability to work was because the Veteran was a C5 quadriplegic, and not due to his residuals of carcinoma of the larynx, but the Veteran had been working as a C5 quadriplegic prior to his retirement.  This issue is considered part and parcel of the Veteran's increased disability ratings claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Adjudication of this request for TDIU is inextricably intertwined with the above stated claims.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claims and then the TDIU request must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran addressing the issue of an increased rating, in excess of 30 percent, for service-connected residuals of carcinoma of the larynx, salivary gland impairment.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2015).

2.  Obtain updated VA treatment records and associate them with the claims file.

3.  Then after completing directive #2, this case should be submitted to the Director of Compensation Service, for extraschedular consideration for the claim of an increased rating, in excess of 10 percent, for service-connected residuals of carcinoma of the larynx, hypothyroidism.  If the extraschedular rating is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) if applicable.  If any of the claims are denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


